 I should like at the
outset to extend to you, Mr. President, my sincere
congratulations on your well-deserved election. I should like
to wish you and the other members of the General
Committee success in the discharge of your important duties.
I had a chance to congratulate the President of the Assembly
at its last session when I saw him in Amman, and I should
now like to reiterate my gratitude for his competent
presidency.
The cold war may be over, but its death-knell
reverberates around the globe. The comforting ideological
certainties of super-Power confrontation are long gone.
What have we to replace them? The new world order, with
its promise of peace through collective security, has come
upon a baptism of fire. And still it would appear that no
common frame of reference, no new consensus, no global
ethic, has emerged.
As we enter the new millennium, we see the human
spirit under siege as never before. Across the world, the
voices of millions cry out in desperation for relief, for
guidance. If we, the peoples of the United Nations, are to
be true to our humanity, we must reappraise this situation
that is of our own making. We must learn its lessons, no
matter how hard, and we must apply them. It is our task
today, and in the days to come, to fashion principles and
practices for a truly new world order. In all fields of human
endeavour, we need a new ethic for a new era.
The balance of world power politics has given way.
Ethnic nationalism has re-emerged, a phenomenon in which
the unifying bond of common citizenship is replaced by
racial or religious exclusivity. As a consequence, we face a
series of apparently endless wars of attrition, fought to
secure the domination of one ethnic nationalism over
another. This trend must be reversed if our world is to be
made safe from the spreading contagion of conflict.
Many over the years have thought it impossible, but the
Middle East is bucking this alarming trend. The signing on
13 September of the Palestinian-Israeli declaration of
principles represents a significant step towards the
achievement of a negotiated settlement in our troubled
region.
On the Jordanian-Israeli track, a common agenda,
which has been carefully worked out over the last year and
a half, has now been adopted. We trust that this will signify
the commencement of serious and substantive negotiations
on the various elements of that agenda, with the aim of
achieving just and mutually satisfactory solutions.
These developments are a triumph not only for the
politics of consensus, but also for the international morality
which the United Nations advocates and the legality it
upholds. Over the years the Assembly has passed resolution
after resolution calling for a just, comprehensive and lasting
settlement of the Arab-Israeli conflict and the Palestine
question that lies at its core. Finally, the main actors are
playing the leading part in shaping their own destinies.
My country has always sought to bring this prolonged
and bitter conflict to an end, and in our search for solutions
we have constantly aimed to reconcile peace and justice.
Jordan has advocated a negotiated settlement based on
Security Council resolutions 242 (1967) and 338 (1973)
longer than any other party. Under the new arrangements,
all parties to the conflict are committed to the
implementation of those resolutions, affirming a cardinal
principle of international law: the inadmissibility of the
acquisition of territory by force.
There is an equally important principle to bear in mind,
however. Peace cannot be piecemeal. It must be
comprehensive if it is to be viable. As foreseen in the
Madrid framework for the peace talks, some issues cannot
be addressed by any two parties to the exclusion of others.
The questions of regional security, water and above all the
refugees cannot be resolved without direct reference to the
neighbouring States. The status of Jerusalem has to be
determined in a similar way. The legitimate rights which the
three great monotheistic faiths share in the Holy City must
be guaranteed and claims of political and administrative
sovereignty accommodated to the satisfaction of all.
In view of Jordan’s long association with the
Palestinian question, the Palestine Liberation Organization
(PLO)-Israeli agreement will have major implications for our
legitimate interests. At a time when new entities are being
formed, an orderly transfer of power and authority is vital.
Only this can safeguard the rights of existing States and
those of individuals. There are questions to address about
State property, archives, debts, treaties, nationality, salaries,
pensions - the list is long, but not exhaustive. Jordan will
seek modalities for their resolution with the relevant parties
through our agenda.
The refugee question is of paramount importance. It
should not, and must not, be forgotten that the individuals
affected have under international law a right of return and
compensation, and their host countries are likewise entitled
to compensation. Jordan has shouldered an enormous human
load as a result of the conflict. Three waves of involuntary
migrants - the refugees of 1948, the evacuees of 1967 and
the returnees of 1991 - have sought shelter and succor in
Jordan. Our treatment of these and other displaced persons
has been exemplary. We have provided them with education
and health services, with jobs and welfare. Citizens of
Jordan, whether of Palestinian or Jordanian origin, enjoy
civil and human rights equally and participate as equals in
our democratization process. Jordan seeks an equitable,
sustainable international approach to the treatment of our
demographic burden, for it would be unconscionable to
penalize host countries for their humanitarian policies.
Another crucial issue is water. Our agenda strikes a
delicate balance between the need for optimal utilization of
scarce resources, on the one hand, and the equally
imperative need to define the rights and duties of riparian
States, on the other. We also look forward to definitive
delineation of our borders with Israel, thereby giving
concrete expression to the right of every nation to live in
secure and internationally recognized boundaries.
When the euphoria has subsided, these serious and
complex questions will remain. The PLO-Israel accord,
historic as it is, represents a first step towards Palestinian
final status, which in turn will allow the Palestinians to take
part in comprehensive regional security and cooperation
arrangements. For the Middle East cannot be reduced to a
single issue. It more closely resembles a tapestry woven of
numerous intertwining threads.
One of these wider regional issues - the suffering of the
Iraqi people - demands urgently to be addressed. A
succession of independent reports has brought to light the
special impact of continued sanctions upon the most
vulnerable segments of Iraqi society - in particular, the
children. The sanctions regime that daily takes its toll on
the people of Iraq also has adverse consequences for
neighbouring States, including Jordan and Turkey. Issues
such as this must be resolved if the Middle East is to seize
its chance for lasting peace. A cooperative security system
will help to protect the security of the States and peoples of
the region. We can only avert the kind of destabilizing
conflict that followed the end of the cold war in Eurasia by
Forty-eighth session - 5 October l993 3
making arrangements to ensure our common future,
underpinned by the full support of the international
community.
Despite these outstanding questions, I have no doubt
that the extraordinary achievements of the autumn of 1993
will be seen in years to come as the start of a fresh course
in the settlement of regional conflicts. The politics of
dialogue and reconciliation have been our regional and
domestic priorities, for they are essential to the democratic
process. We seek to extend the principles of consensus and
collective security to the Middle East to create a new
regional order, an order which recognizes the right of each
individual to lead a life free from fear, want and despair, an
order which will provide justice to all peoples and security
to all States, an order in which the United Nations and its
agencies can play a positive role not only in humanitarian
intervention or the protection of human rights, but in active
peace-keeping and peacemaking.
Jordan applauds Secretary-General Boutros-Ghali for
his valiant efforts to overhaul the United Nations structure
and personnel, injecting a fresh sense of purpose
commensurate with the new challenges. It is in the interests
of all Members of this body to see international law
respected and upheld. We must all assist the Secretary-
General in determining the criteria for United Nations
intervention, whether in Lebanon, Iraq, Somalia, Bosnia,
Angola, Cambodia or anywhere else. The terms of reference
embodied in Chapter VII of the United Nations Charter must
be clearly defined, with checks and balances approved to
avoid the erosion of the independence and territorial
sovereignty of Member States. There is also an urgent need
for well-trained international peace-keeping forces, which
could be established under a reconstituted Military Staff
Committee. The modus operandi for all United Nations
action, irrespective of the issue at hand, must be the
supremacy of the rule of law and the uniformity of its
application. Double standards should not and must not be
permitted, lest abuse of the law become the accepted norm.
A wider issue concerning this Organization is that of
Security Council reform. Jordan adds its voice to the host
of countries that have called for a reassessment of the
structure of the Security Council. Clearly, conditions in the
world have changed dramatically since the formation of the
Council, and we believe that these should be reflected in its
composition. Jordan also lends its support to the Secretary-
General’s proposals for post-conflict peace-building outlined
in his "An Agenda for Peace".
For in every part of the world peace will remain
illusory unless it touches the daily lives of ordinary people.
Peace will not take root except in an environment conducive
to regional cooperation and mutual security and committed
to the welfare of individual human beings. The development
of economic infrastructure and provisions for investment in
public services are as crucial as the questions of territorial
sovereignty, national identity and security. It is for this
reason that Jordan welcomes the recently convened
conference to support Middle East peace as both timely and
pragmatic. The peace dividend in my region, as elsewhere,
must put an end to the politics of deprivation, fear and
despair, the breeding ground for political extremism and
rejection.
The disparities and distortions created by half a century
of conflict in the Middle East have given rise to such
phenomena. That is undeniable. However, there is
considerable alarm in the Muslim world at suggestions that
Islam may replace communism as a global threat. These
suggestions are informed by a skewed perception of Islam as
a monolithic creed of violence, intolerance and oppression.
Islam is not the new enemy. Extremism does exist
within the Muslim world, much as it exists in the Christian
world, the Jewish world, the Hindu world and the secular
world. But to employ reductive stereotypes which demonize
one fifth of the world’s population must ultimately be self-
defeating. It can only result in the breed of senseless
violence that has brought untold suffering and loss of life to
Bosnia. Rather than seeking an enemy at the gates, let us
each in our own communities look inwards and address the
disparities and the despair that are the true causes of
extremism and conflict. Let us join together to do battle
with the real enemy.
That enemy is a new world of "each for himself". That
is what we must combat, with all the resources at our
disposal. For the politics and economics of exclusivity are
the bane of both pragmatism and idealism.
Is the triple pillar of democracy, human rights and the
free market the ceiling of our ambition? Democracy and
free market economics are exceptionally successful systems
with noble objectives. But they are not ends in themselves.
The end for which we all strive is greater peace and greater
justice for individual human beings across the world. How
is this to be achieved?
One of our strongest defences against a new world of
"each for himself" would be a new global business ethic,
applying not only among the developed nations, but also
4 General Assembly - Forty-eighth session
between those nations and the developing countries. Such
an ethic might prescribe a relationship of partnership which
would in turn encourage greater self-reliance. Such an ethic
would be wholly reconcilable with human rights, with
pluralism, with care for the environment and with basic
religious values. I would like to suggest that the key to a
new ethic in all of these areas is our mutual interdependence.
Whatever the context, injustice is perceived and conflict
results when the gap between "self" and "other" seems larger
than the common ground. This fundamental split between
"me" and "you", between "us" and "them", is at the root of
all oppositions, all polarities, all conflicts. Recognition of
our mutual interdependence requires us to acknowledge the
uniqueness of each individual and each culture - even into
the broader environment - and to learn to live with the
differences as with the commonalities. It requires that we
strive for unity, but never seek to eradicate or compromise
diversity. It requires a new thinking based on tolerance and
compassion - a humane approach and respect for the voices
of others. It requires, in short, that we be true to the ideals
that fired the founders of this Organization when they wrote
the words: "We the peoples of the United Nations".
Herein lies the nexus between peacemaking, human
rights, pluralism, cultural heritage and business ethics. Here
lies the key to a new world of "all for each other", not "each
for himself".
The Middle East is showing the way. Its conflict, once
held to be the most intractable on Earth, is now on the path
to reconciliation and healing. As we enter a new
millennium, a new era, let the world take heart from our
example. Let us emerge together from the past and together
let us build our brave new world.
